     Case 4:19-cv-02324 Document 23-4 Filed on 02/14/20 in TXSD Page 1 of 1



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MANUEL TPEZ CHAVEZ,                              §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               § CIVIL ACTION NO. 4:19-cv-02324
                                                 §
SHAHINI CORPORATION,                             §
DBA BROOKLYN PIZZERIA,                           §
                                                 §
       Defendant.                                §

                                            ORDER

       Before the Court is Plaintiff’s Unopposed Motion for Leave to File a First Amended

Complaint. (Doc. # 23.) Noting that the amendment will not unduly delay the proceedings or

prejudice any party, the Court hereby grants the motion and directs the clerk to accept Plaintiff’s

First Amended Complaint, including Exhibit A (Doc. 23-2) and Exhibit B (Doc. 23-3), for filing.

       It is therefore ORDERED that Plaintiff’s Motion for Leave to File a First Amended

Complaint is GRANTED.



SIGNED this the _______day of ______________________, 2020.



                                                     __________________________
                                                     HON. NANCY ATLAS
                                                     UNITED STATES DISTRICT JUDGE
